Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim 6  has been cancelled.
                                                          Allowed Claims 

Claims 1-5, 7-17 and 20 are allowed for the reason the prior art does not teach the allowed limitation of claim 6 no amended as part of claim 1 reciting a “ a selecting unit configured to preferentially select a longer candidate section from the one of more candidate sections… wherein the selecting unit calculates a score of a candidate section using a length of the candidate section and a result of evaluation and selects a highlight section based on the score of the candidate section..”

     Claim 18 is allowed for the reason the prior art does not teach or suggest in claimed combination, “…select a longer candidate section from the one or more candidate sections… wherein the selecting unit calculates a score of a candidate section using a length of candidate section and a result of evaluation and selects a highlight section based on the score of the candidate section….”

     Claim 19 is allowed for the reason  the prior art does not teach or suggest in claim ed combination, “… selecting a longer candidate section from the one or more candidate 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEROME GRANT II whose telephone number is (571)272-7463.  The examiner can normally be reached on M-F 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/JEROME GRANT II/Primary Examiner, Art Unit 2664